 390DECISIONSOF NATIONALLABOR RELATIONS BOARDRolite,Inc., a wholly owned subsidiary of Larson In-dustries,Inc.andInternationalWoodworkers ofAmerica,AFL-CIO. Case 18-CA-2731June 16, 1970DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn September 29, 1969, Trial Examiner BernardJ.Seffl issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in certain unfair labor practices andrecommending that the complaint be dismissed inits entirety, as set forth in the attached Trial Ex-aminer's Decision. Thereafter, the General Counselfiled exceptions to the Trial Examiner's Decisionand supporting arguments, and the Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer's Decision, the exceptions, argu-ments, and brief, and the entire record in the case,and hereby adopts the findings,2 conclusions, andrecommendations of the Trial Examiner only to theextent consistent herewith.Contrary to the Trial Examiner, we find that theRespondent discharged Raymond Clonkey in viola-tion of Section 8(a)(4) and (1) of the Act. In allother respects,we adopt the Trial Examiner'sfindings and recommendations dismissing the otherallegations of the complaint.When Raymond Clonkey was hired by theRespondent on November 11, 1968, he lived withhis father, a nonemployee, on a country road some2miles from the nearest highway. They had notelephone, and Clonkey, without the use of an au-tomobile, and frequently impeded by snow condi-tions,walked or was driven by his father to thehighway intersection, where he obtained rides towork from passing employees.In 1968, prior to the commencement of Clon-key's employment, employee Roy Elmerson had en-gaged in organizing the Respondent's employees, afact of which it was aware. During that period, theRespondent twice discharged or laid off Elmersonand twice reinstated him, following investigationsby the Board agents. Elmerson's first separation im-mediately followed statements made by Plant Su-perintendentRyan that no union was needed,Ryan's statement being in response to Elmerson'sexpression of strong union preference. The secondseparation followed a direct confrontation betweenElmerson and Plant Manager Dahlke, during whichDahlke accused him of soliciting for the Union, andtold him he had in his possession a statement tothat effect. The statement was written by an em-ployee pursuant to Dahlke's dictation. Followinghis second return to work in October 1969, Elmer-son continued, with union assistance, to organizethe Respondent's employees. He made house callsand wasthe only employee who was activein secur-ing unionauthorization cards in support of arepresentation petition filed by the Union in Case18-RC-7736.3 Following Clonkey's hire, Elmersoninterested him in joining the Union and attendingunion meetings, some of which were held in Clon-key's house. Clonkey frequently rode to work withElmerson.In lateJanuary 1969, the Clonkeys moved to amore accessible house. His rides to work with El-merson increased in frequency, and by the time ofhis discharge on March 17, 1969, were an almostdaily occurrence. The Respondent was aware ofthis arrangement inasmuch as Clonkey's absenceswere reported in advance to Elmerson as the latterpassed by on his way to work, and relayed by El-merson to the plant authorities on his arrival.Between November 11, 1968, the date of Clon-key's hire, and March 17, 1969, the date of hisdischarge, Clonkey had 13 excused absences and13 unexcused absences. Following the expiration ofClonkey's6weeks'probationaryperiod,theRespondent considered discharging him because ofhis poor attendance record, but instead granted himtwo successive extensions of 2 weeks each until ap-proximately January 27, 1969. At that time, theRespondent again considered discharging Clonkeybecause of his poor attendance record, but decidedinstead to keep him on its payroll. This date ap-proximately coincided with Clonkey's removal toIThis case came on for hearingbefore TrialExaminer Boyd LeedomAfter the close of the hearing Trial Examiner Leedomdied The Trial Ex-aminer having thus become unavailable to the Agency, within the meaningof Sec 554(d) of theAdministrative ProcedureAct (5 U S C , Sec554(d),Trial Examiner Bernard J Seff was assigned to consider the recordand to prepare a decision in accordance therewith'We notethatthe Trial Examiner'sDecision in one instance inadver-tently referred to the date ofthe reconvened hearing in Case18-RC-7736asMarch 4,1969, rather than March5, 1969,the correctdateAbsentrecord evidence,we rejectthe Trial Examiner's finding that RaymondClonkey wasan observer in the election conducted in Case18-RC-77363 In the ensuing election the Union wonby a vote of 39 to 30 and wascertified asthe exclusive bargaining representative of the Respondent'sproduction and maintenance employees183 NLRB No. 48 ROLITE, INC.themore accessible location. Thereafter, his at-tendance record showed a marked improvement,and for 5 weeks preceding the final week of his em-ployment he had only two absences; one was due toa hospital visit on March 1 on instructions fromStan Kistler, his foreman, after Clonkey had re-ported for work sick; the other was due to his at-tendance on March 5 to testify at the Board-con-ducted hearing in Case 18-RC-7736.On March 4, Clonkey told Foreman Kistler thathe,Clonkey, would probably have to attend thehearing in Case 18-RC-7736 the next day. Thatsame afternoon, Kistler called him into his office,said that he had missed a lot of work, and had himsign a written warning that if he missed I more daywithout calling in to the plant he would bedischarged.Kistler testified that he tore up thestatement because he did not like the idea of havingClonkey sign such a statement, and substituted anunsigned copy in Clonkey's personnel file. Whenasked the date of the warning, Kistler testified thathe could not remember precisely, stating that thewarning followed at least 8 or 9 days of perfect at-tendance. Excluding the hospital visit, the record infact shows 4 weeks of perfect attendance before thewarning. An exhibit, identified as a copy of a nota-tion in Clonkey's personnel file, states that Kistlergave Clonkey a verbal warning on March 4, 1969,for unexcused absenteeism.When Dahlke, havingconceded the fact of the warning, was asked why itoccurred during a period of perfect attendance,which he also conceded, he testified that the warn-ing "possibly did not happen." At the representa-tion hearing in Case 18-RC-7736, on March 5,Clonkey was calledas a witnessand testified tofacts supporting the supervisory ineligibility ofForeman Johnson and Dahlke to vote in theforthcoming election.Clonkey was absent from work, due toillness,during the entire week ending March 15, 1969, thefinalweek of his employment. On Monday,Tuesday, and Wednesday of that week, other em-ployees gave the Respondent advance notice ofClonkey's daily absences, as requested by hisfather.Elmerson reported two of the threeabsences.On Thursday and Friday of that week,however,Clonkey's father did not get to thehighway to report the absences and, as a result,they were unreported and Clonkey was chargedwith two unexcusedabsences.On the followingMonday, March 17, 1969, the Respondent, after re-The TrialExaminer refusedto considerthe background facts concern-ing Elmerson as evidence of union animus on the apparent ground thatthe GeneralCounsel failedto plead it in the complaint As union animus isa purely evidentiary matter, and therefore need not be pleaded,we find the391mindingClonkey of its warning about futureabsences, discharged him.The Respondentrelies onClonkey's two finalunexcused absences as the specific grounds for jus-tifyingClonkey's discharge. The Trial Examiner,however, considers Clonkey's general unreliabilityas anemployee, as evidenced by his entire absenteerecord,asthegrounds for finding a lawfuldischarge.We do not agree with the Trial Ex-aminer's rationale which we find too broadly based,in that, apart from the fact that the Respondent re-liesonlyon Clonkey's absences of March 13 and14, it fails to explain the Respondent's apparentacquiescence in Clonkey's earlier absences, asevidenced by its rejection of proposed discharge ac-tion on at least two occasions and its grant of twoprobationary extensions and a further continuationof his employment in lieu thereof, despite continu-ing absences.In evaluating the two final unexcused absencesreliedon by the Respondent as grounds fordischarging Clonkey, certain facts compel us toconclude that they were not the actual reason forClonkey'sdischarge.These facts include theRespondent'saforementionedacquiescence inClonkey's earlier absences; its union animus asevidenced by its conduct toward Elmerson;' itsawareness of Clonkey's almost daily associationwith Elmerson, who it knew was a union organizer;Clonkey's perfect attendance record for 4 weeksprior to March 4, except for the hospital visit; theRespondent's unprovoked oral and written warningof March 4, in apparent disregard of his good at-tendance record; its evasive testimony concerningthis warning; the timing of the warning, immediate-ly after the Respondent learned of Clonkey's intenttotestifyon the following day in Case18-RC-7736; Clonkey's testimony in that proceed-ingsupporting the voting ineligibility of theRespondent's supervisory personnel; the Respond-ent's awareness of Clonkey's sickness as the causeof his absence during the final week of his employ-ment; and the contrast between the considerationshown to Clonkey on the occasion of his March 1sickness,only 3 days before the Respondent'sawareness of Clonkey's intent to testify, and theperemptory conduct it displayed on the occasion ofhisMarch 17 discharge. In these circumstances, wefind that the General Counsel has sustained theburden of proving that the Respondent unlawfullydischarged Clonkey for attending the hearing inTrialExaminer's positionwithout meritWe further find, contrary to theTrial Examiner, thatstrong union animus existed,as evidenced by theRespondent's conduct respecting Elmerson 392DECISIONSOF NATIONALLABOR RELATIONS BOARDCase 18-RC-7736, in violation of Section 8(a)(4)and ((1) of the Act.Upon the basis of the foregoing findings, and onthe record as a whole, we make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commercewithin the meaning of Section 2(6) and (7) of theAct.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By discharging employee Raymond Clonkeybecause of his membership in, support of, and ac-tivities on behalf of the Union and because he hadgiven testimony under the Act, the Respondent hasengaged in unfair labor practices defined in Section8(a)(4) and (1) of the Act.4.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board hereby orders that the Respond-ent, Rolite,Inc., a wholly owned subsidiary of Lar-son Industries,Inc.,Grantsburg,Wisconsin, its of-ficers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Discouragingmembership in InternationalWoodworkers of America,AFL-CIO,or any otherlabororganization,bydischargingemployeesbecause they give testimony under the Act, or inany other manner discriminating against employeesin regard to hire or tenure of employment or anyterms or conditions of employment.(b) In any other manner interfering with,restraining,or coercing employees in the exerciseof their right to self-organization,to form labor or-ganizations, to join or assist the Union, or any otherlabor organization,to bargain collectively throughrepresentatives of their own choosing,and to en-gage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protec-tion,or to refrain from any or all such activities.2.Takethe following affirmative action whichwill effectuate the policiesof the Act:(a)Offer to Raymond Clonkey immediate andfull reinstatement to his formerjob or,if that job nolonger exists,to a substantially equivalent position,without prejudice to his seniority or other rightsand privileges,and make him whole for any loss ofpay he may have suffered by reason of the dis-crimination against him at 6 percent per annum inthe manner set forth inIsisPlumbing & HeatingCo., 138 NLRB 716.(b) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(c) Post at its Grantsburg, Wisconsin, plant co-pies of the attached notice marked "Appendix."Copies of said notice, on forms provided by the Re-gionalDirector for Region 18, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by Re-spondent to insure that said notices are not al-tered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 18,inwriting,within 10 days from the date of thisOrder,what steps have been taken to complyherewith.'' In the event that this Order is enforced by a Judgment of a UnitedStatesCourt of Appeals, the wordsin the notice reading"Posted by Orderof the National Labor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTdiscouragemembership in In-ternationalWoodworkers of America, AFL-CIO, or any other labor organization, bydischargingemployeesbecause they givetestimony under the Act, or in any othermanner discriminatingagainst employees in re-gard to hire or tenure of employment or anyterms or conditions of employment.WE WILL NOT in any other manner interferewith,restrain,or coerce our employees in theexercise of their rights to self-organization, toform, join, or assist labor organizations, to bar-gaincollectively through representatives oftheir own choosing, or to engage in other con-certed activities for the purposes of collective ROLITE, INC.393bargainingor other mutual aid or protection,or to refrain from any or all such activities.WE WILL offer Raymond Clonkey immediateand full reinstatement to his former job or, ifthat job no longer exists, to a substantiallyequivalent position, without prejudice to hisseniority or other rights and privileges, andmake him whole for any loss of pay he mayhave suffered by reason of the discriminationagainst him.All of our employees are free to become orremain,or refrain from becoming or remaining,members of the above-named Union, or any otherlabor organization.nization, and certain facts concerning the Com-pany's business.The case came on for hearing on May 27, 1969,inGrantsburg,Wisconsin, before Trial ExaminerBoyd Leedom. Subsequent to the close of the hear-ing Trial Examiner Leedom died. The Trial Ex-aminerhaving thus become unavailable to theAgency, within the meaning of Section 554(d) ofthe Administrative Procedure Act (5 U.S.C. Sec.554(d), Trial Examiner Bernard J. Seff was as-signed to consider the record and prepare a deci-sion inaccordance therewith.Upon the entire record and in consideration ofthe briefs, I make the following:FINDINGS OF FACTROLITE, INC., A WHOLLYOWNED SUBSIDIARY OFLARSON INDUSTRIES, INC.(Employer)DatedBy(Representative) (Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any othermaterial.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard's Office, 316 FederalBuilding,110 SouthFourth Street,Minneapolis,Minnesota 55401,Telephone 612-725-2611.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBERNARD J.SEFF,Trial Examiner:InternationalWoodworkers of America,AFL-CIO (herein calledthe Union),filed its original charge in this case onFebruary 11, 1969; a first amended charge wasfiled on March 19,1969; and a second amendedcharge was filed on April14, 1969,which allegesviolations of Section 8(a)(1), (3), and(4). The Re-gionalDirector for Region 18 of the NationalLaborRelations Board, herein called the Board, onApril 24,1969, issued a complaint which allegesthat Rolite,Inc., a wholly owned subsidiary of Lar-son Industries,Inc.,hereinafter called the Re-spondent or Rolite,had engaged in certain unfairlabor practiceswithin the meaning of Section8(a)(1), (3), and(4).On April 28,1969, the Re-spondent filed its answer denying the commissionof any unfair labor practices and admitting it wasengaged in commerce,the Union is a labor orga-I.THE BUSINESS OF RESPONDENTRespondent is a Wisconsin corporation having itsprincipal office and place of business at Grants-burg,Wisconsin, where it is engaged in the manu-facture of travel trailers. During the past calendaryear,which period is representative of its opera-tions during all times material hereto, Respondentpurchased materials from points directly outsidethe State of Wisconsin which were valued in excessof $50,000 and sold and shipped goods which werevaluedin excessof $50,000 to points directly out-side the State of Wisconsin.Respondent is now and has been at all timesmaterial herein engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe Charging Party, International Woodworkersof America,AFL-CIO, is, and at all times relevanthereto has been,a labor organization within themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background FactsAn election was held among the Respondent'struckdrivers on April 16, 1968, in the course ofwhich the Teamsters Union was defeated. The elec-tion aroused the curiosity of the Respondent's otheremployees and especially that of Roy Elmerson. El-merson had a discussion with the then plant su-perintendent, Chuck Ryan, after the election andhe expressed disappointment that the Union hadlost. In the discussion that took place between El-merson and Ryan concerning unionism at theRolite plant, Elmerson told Ryan he could not un-derstand why anyone would vote against a union atRespondent's plant. Ryan argued that no union wasneeded since the employees could take upgrievances anytime they wanted without a union.That evening Elmerson telephoned WoodworkersRepresentative Hicks to ask if an election among 394DECISIONSOF NATIONAL LABORRELATIONS BOARDthe drivers would preclude the holding of an elec-tion among other employees. Hicks said that thiswould not be the case. Elmerson was then in theprocess of getting cards signed for the Wood-workers Union.The following day, April 17, 1968, Ryan calledElmerson to his office,said something to the effectthat it had been nice working with him,and then in-formed Elmerson that his services were no longerneeded. As the result of the discharge of Elmersonthe Union filed a charge against the Respondent.The end result of the investigation of this chargewas an agreement whereby Elmerson was reinstatedwith backpay. When he reported for work the plantmanager, Dahlke, in the presence of Ryan andSchultz, two of Respondent's supervisors, told El-merson that he was one of the poorer employeesand in the event it became necessary to lay off em-ployees due to poor business Elmerson was going tobe the first to get the axe.A day or two after the above incident Elmersonwas again called to Dahlke's office where he wasaccused of urging the employees to join a union. El-merson denied this charge. Thereupon Dahlke saidhe had in his possession a statement signed by oneof Respondent'semployees to the effect that El-merson was soliciting for the Union.Learning thatthe employee who signed the statement was oneDuane Stellrecht,Elmerson arranged to have Stell-recht come to his home to explain the circum-stances surrounding his signing of this statement. Itseems that Stellrecht was visiting Foreman Schultzhome where he was asked if Elmerson was still in-terested in the Union. Stellrecht said he was. Sub-sequent to this episode, Stellrecht was called toRyan's office where he found Schultzwas alsopresent.Stellrecht testified that he was havingproblems with his work at that time and that Elmer-son had told him that there was one thing whichwould take care of his difficulties. Stellrechtpresumed that this "one thing" Elmerson was talk-ing about was the Union.Ryan asked if Stellrecht would sign a complaintagainst Elmerson.Stellrecht protested that he didnot believe in signing complaints against fellow em-ployees.Ryan handed Stellrecht a pencil and hewrote down what Ryan instructed him to write.Subsequent to this occasion, about May 24,1968, Elmerson was brought to Ryan's office andwas again told by Ryan that he was going to be letgo. Elmerson asked why and was told this was dueto a production cutback. Elmerson asked if he wasbeing fired or laid off and Ryan told him he wasdischarged. Once again the Union got in touch withthe National Labor Relations Board's Regional Of-ficeon his behalf. Shortly thereafter, Elmersonreceived a letter from Dahlke which apologized forany misunderstanding about his status and informedhim he was laid off and not discharged. While stillin layoff status, in October 1968, Elmerson learnedthat the Respondent was calling back laid-off em-ployees and was also hiring new employees. Hecalledtheunion representative and reportedRespondent's failure to call him back. The NationalLabor Relations Board's agent got in touch withRespondent and approximately a week later Elmer-son received a call from Ryan requesting that hereturnto work which he did on October 29, 1968.Elmerson said that during the layoff period theUnion's organizational activitieswere curtailedbecause it was not known which employees wouldbe employedagain.After Elmerson returned towork the union representative, Hicks, went into theGrantsburg area and assisted Elmerson in makinghouse calls and getting cards signed for the Union.The Union filed a petition on January 16, 1968,1for an election in Case 18-RC-7736. Meetingswere held among the union representatives, the Re-gional Office, and Respondent which resulted in thesigning of a consent-election agreement. One of theindividuals who was designated as an observer inthe representation case was RaymondClonkey. Thehearing took place on March 5. Clonkey appearedand testified concerning an incident when he wasfirst discharged by Wayne Johnson and immediate-ly thereafterrehiredby StanleyKistler.The Unionwon the election, which was conducted on May 2,by a vote of 39 to 30 and was certified as the exclu-sive bargaining representative of the employees inthe appropriate bargaining unit.Despite the number of pages in the transcriptdevoted to detailing the Respondent'sactivitieswith respect to Elmerson it is significant to pointout that there is no allegation in the complaintcharging that the events concerning Elmerson con-stitute evidence of employee union animus.All therecord shows in this connection is that a number ofcharges of unfair labor practices werefiledagainstRespondent all of which were settled without the is-suance of a complaint.B.The Discharge of Raymond ClonkeyClonkey was employed by the Respondent onNovember 11, 1968, and was discharged on March17.During the time of his employment he livedwith his father at two different addresses locatedoutside ofSiren,a small town in BurnettCounty,Wisconsin,which is 18 miles from Respondent'splant. Until late in January the Clonkeys lived on acountry road 2 miles away from WisconsinHighway. They had no telephone. Clonkey had noautomobile.He managed to reach the mainhighway either by walking the 2 miles or, on occa-sion, his father would drive him there. Clonkeywould get a lift to the plant from a passing em-ployee. Clonkey frequently came to work with RoyElmerson who interested him in joiningthe Union.He attended union meetings at the Rainbow Cafeand held some in his home.'All dates are in 1969 unless otherwise specified ROLITE, INC.395During the 4-1/2 months of his employment hewas absent from work 26 times:13 of his absenceswere without notification to the Respondent and 13were with notice.Clonkey testified that there was agreat deal of snow in the winter months,sometimesitwas so deep that he could not get to the highway,and since he had no telephone and sometimescould not get word through to the men who gavehim lifts these facts explained his failure to notifyRespondent that he would not be able to make it tothe plant.At the end of his probationary period Clonkey'sforeman told him that his excessive record ofabsences made it necessary for the Respondent tolethim go. Another foreman, Kistler,saidhewanted to give Clonkey another chance to improvehis attendance and he was therefore transferred toKistler'sdepartment and given an additional 2weeks to demonstrate his ability to get to work. Hewas also told that if he had one more unexcusedabsence during this period he would be discharged.He again missed 2 days of work.Clonkey requestedpermission to appear as a witness for the Union atthe representation hearing which took place onMarch 4.It is not disputed that Clonkey was sick agood deal, had been to see his doctor,and had beento the hospital during his last period of employ-ment.As noted above he was discharged on March17.Whatever else may be said about Clonkey'sdischarge it certainly cannot be argued thatRespondent made any effort to "get"Clonkey andthis fact is underscored by pointing to his havingbeen given an additional 2 weeks to improve his at-tendance record.It should further be noted thatClonkey's union activities were minimal and thepreponderance of the evidence does not establishthat his union sympathies were a contributing fac-tor in his discharge.While some of his absences may have been ex-cused,their sheer number supports Respondent'scontention that he was unreliable and could not bedepended on to man his work station on a regularbasis.It should also be pointed out that the recordas a whole fails to indicate that the Respondentmanifested union animus.Itwould therefore appearthat the General Counsel has not satisfactorilyestablished that Raymond Clonkey was dischargedfor union activities and I shall therefore recom-mend that this allegation of the complaint bedismissed.The complaint alleges that, while the Respondentdischarged Clonkey ostensibly because of excessiveabsenteeism,the real reason for his discharge wasbecause of his union activities and the testimony hegave at the hearing in the representation case. Bothof these contentions of the General Counsel are al-leged as violations of Section 8(a)(1), (3), and (4)of the Act. As appears above,Clonkey's activitieson behalf of the Union were minimal.This leavesfordispositionof the allegation that he wasdischarged because he gave testimony in therepresentation case which was favorable to theUnion.The record shows that on the morning of March4, Clonkey told Kistler he would probably go to thehearing the following day to testify. General Coun-selargues in his brief that at 3:15 p.m. Kistlercalled Clonkey into his office, explained that hehad missed a lot of work, and had him sign a state-ment to the effect that if he missed 1 more daywithout calling in to the plant he would bedischarged.Kistler testified that he subsequentlytore up this statement because he did not like theidea of having Clonkey sign such a document. Fromthese facts the General Counsel states that theMarch 4 warning was motivated by some reason theRespondent does not care to explain. Respondenthad beenlenientwith Clonkey and in fact therecord shows that he had been given two extensionsof time to improve his attendance. Shortly afterClonkey gave testimony contrary to that offered byRespondent he finds a toughened attitude regardinghis absences which leads to his discharge. TheGeneralCounselconcludes thatRespondentbecame stern and unforgiving because Clonkeytestified the way he did about the supervisory statusof certain employees and that this was the hiddenmotive which constitutes a violation of Section8(a)(4).TheRespondent arguesthatClonkey'sdischarge was merely the culmination of a long his-tory of absences which improved but did not endeven though the employee was given two extensionsof time to straighten himself out. The testimony ofClonkey was not provocative of employer irebecause it was prounion and, in any case,the in-ference drawn by the General Counsel is not sup-ported by a preponderance of the evidence. Irecommend that this allegation of the complaint bedismissed.C. The Discharge of Betty RobertsRoberts was hired by the Respondent on Sep-tember 21, 1966, and was terminated on February5, 1969. She started out as an employee in the sub-assembly department earning $1.30 an hour and atthe time of her discharge she was earning $2.10 anhour.In the course of her employment in this de-partment she was promoted to leadlady and finally,ather own request,she was transferred to theshipping department.It is not disputed that she wasa good employee.Mrs. Roberts and her husband were among thefirst of the Respondent's employees to sign up withthe Union. She was frequentlyseenwith employeeElmerson and gave him the names of prospectiveunionmembers,and it is admitted that shediscussed the Union with her foreman, WayneJohnson.AccordingtoRespondent,Robertswasdischarged for flatly refusing to go to the subas- 396DECISIONSOF NATIONALLABOR RELATIONS BOARDsembly department to make up a trailer end socket.Inorder to complete an order for a customerRespondent found that it was short a trailer endsocket. Roberts was asked to go to her old depart-ment to fabricate this item. Roberts' version of theincident was that when Foreman Johnson requestedher to perform this duty she said that she wouldprefer not to go to the subassembly department butshe would go if she had to. Two of Respondent's su-pervisors and the plant manager all testified thatshe flatly refused to go because she said that whenshe was inthat department she made up whateverwas necessary and she did not want to do some-body else's work for her. She also said somethingabout the fact that there was a personality conflictbetween herself and an employee named Judi Kis-tler.Upon her refusal to do the work requested John-son reported her to Kistler and both of these super-visors repaired to the office of Plant ManagerDahlkewhere they explained the incident toDahlke who asked that Roberts come to his office.Dahlke told Roberts that if he understood the situa-tion correctly she had flatly refused to follow theinstructions of Johnson. The three supervisors alltestified that in response to Dahlke's statementRoberts said "Yes." Dahlke then asked Roberts ifshe would refuse to do the job when he (Dahlke)gave it to her. She again said, "Yes." At this pointshe was discharged.The record shows that Dahlke testified as fol-lows:"I understand there is a problem that yourefuse to take a direct order from Wayne John-son," and she said yes, unequivocally in here,inmy estimation it was an unequivocal yes, sherefused to take an order from Wayne Johnson.Idon't remember word for word what wasstated there but I wanted to find out really didshe still refuse it and she repeated again thatshe did refuse it and there was no ifs, ands, orbuts about it, I was so flabbergasted I didn'tknow what to say, in fact, it took 15, 20seconds to recover. She offered no rebuttal asto her condition, rebuttal as to whether shewould go to work if some other situation waschanged or anything like this,itwas plain shewouldn't go to work and I said, "You leave meno choice but to terminate our relationship.".. .At the time,there is one thing I missed, whenStan notified me that she refused to take adirect order from Wayne it flashed through mymind to the extent that just a month before wehad a similar type of situation happen with thesame employee,she refused to do her job. Ithought oh, boy, here we go again, this isreferred back to the prior testimony where sherefused to work up at the end of the day, shewas given a verbal order as testimony hasbrought out, so there was a history on her, asfar as I was concerned,she was a problem em-ployeeinregards to not wanting to takedirection ....The prior incident alluded to by Dahlke refers toan occasion when, close to the end of her shift,Roberts was asked to go down to another depart-ment to get some curtains.She refused because shewas at the end of her workday and left a note forher supervisor telling him to get the curtains him-self.If the version of the incident that resulted in herdischarge is correct Roberts denied that she refusedto go to the subassembly department but said shepreferred not to go to that department but wouldgo if she were ordered to do so. Assumingarguendothat her statement is correct and it has beentestified that the Respondent needed a trailer endsocket in order to complete a customer's require-ments, then the inevitable next remark of Johnsonwould have been to order Roberts to go andfabricate the necessary part. In that event shewould have followed Johnson's instruction and thisentire incident would not have occurred. Roberts'version strains credulity and is inherently implausi-ble.The record supports Respondent's recital ofthe events that led to Roberts' discharge.Roberts'union activities were insignificant. It isclear that a preponderance of the evidence in therecord does not establish that her union sympathieswere a contributing factor in her discharge. I there-fore recommend that this allegation in the com-plaint be dismissed.D. Respondent's Alleged 8(a)(1) ActivityClonkey testified in February that Stanley Kistlerfound a union leaflet in a trailer that his fellow em-ployees had placed there and Kistler had told agroup of them to get that "garbage" out of there.Kistler allegedly also was supposed to have stated atthis time to the group that if the Union ever got inthe Company would move out. On another occa-sion in February Clonkey testified that he and hisbrother were reading a notice about the Union onthe bulletin board in the service room when Super-visorHarold Hall approached and told them theydid not need to read it. At this point Hall allegedlyrelated a story about a plant in southern Californiathat had moved when the Union got in and that iswhat would happen in the Respondent's plant if theUnion got in there. A few days prior to the hearingin the instant case Roy Elmerson testified that Su-pervisor Harold Hall approached them and inquiredif he was going to be called to the hearing to testifyabout spreading the rumor that the plant wouldclose if the Union were successful.Kistlerand Hall categorically denied havingmade the statements attributed to them.In the face of the above direct conflict in thetestimony of Clonkey versus Kistler and Hall theGeneral Counsel should have noted that the state- ROLITE,ment in February was allegedly made to a "group"of employees that if the Union ever got in the Com-pany would move out.Testimony from others in thegroup might have served as corroboration.No suchtestimony was offered.Similarly Clonkey testifiedthat he was present with his brother at the time Hallallegedlymade a similar comment.Clonkey'sbrother might have been called to corroborate whatwas testified to by Raymond.Again no suchtestimonywas adduced.At the very least theGeneral Counsel failed to prove these allegationsby a preponderance of the evidence on the recordconsidered as a whole and I would therefore recom-mend that these allegations of the complaint bedismissed.Upon the foregoing findings of fact and the entirerecord in the instant case, I make the following:INC.397CONCLUSIONS OF LAW1.At all times material herein,Respondent hasbeen engaged in commerce as an employer withinthe meaning of Section 2(6) and(7) of the Act.2.At all times material herein,the Union hasbeen a labor organization within the meaning ofSection 2(5) of the Act.3.The General Counsel has failed to establish bya preponderance of the evidence that the Respond-ent has engaged in the unfair labor practices al-leged in the complaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law,and upon the entire recordin the case,.Irecommend that the complaint bedismissed in its entirety.